Summary proceeding to recover possession of real property for failure to pay rent. On July 21, 1942, the landlords signed a memorandum *1028agreeing to accept “for the duration of the war” a smaller amount of rent than is set forth in a written lease agreement. After trial before a Justice of the Peace, in the town of Greenburgh, Westchester County, it has been found that the period referred to in the memorandum has come to an end, and that thenceforth the tenant is bound to pay the greater amounts set forth in the lease instrument. An order was made granting judgment for $1,000 unpaid rent; awarding possession of the premises to the landlords; but staying execution of a warrant of possession upon condition that the tenant pay the arrears within a stated period. The order was affirmed upon appeal to the County Court, Westchester County. Order of the County Court, Westchester County, unanimously affirmed, with costs. No opinion. Present — Lewis, P. J., Cars-well, Johnston, Adel and Aldrich, JJ.